                IN THE UNITED STATES DISTRICT COURT

           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA

                V.                                1:20CR~       -1

ALEXANDER HILLEL TREISMAN,
also known as Alexander S. Theiss


                            The Gra nd Jury ch arges:

      On or about May 28, 2020, in the County of Cabarrus, in the Middle

District of North Carolina, ALEXANDER HILLEL TREISMAN, also known as

Alexander S. Theiss, did knowingly possess child pornography, as defined in

Title 18, U nited Sta tes Code, Section 2256(8)(A), which h ad been shipped and

tran sported u sing a ny m ean s and facility of inter st a te and foreign commer ce

a nd in and affecting inter state and foreign commerce by any mean s, including




         Case 1:20-cr-00208-UA Document 8 Filed 06/22/20 Page 1 of 2
. -· .

     by computer; in violation of Title 18, United States Code, Sections

     2252A(a)(5)(B) and (b)(2).

                                              DATED: June 22, 2020

                                              MATTHEW G.T. MARTIN
                                              United States Attorney

                                              ~_,_ L 7: <S-,,~~
                                              B .GRAHAM T. GREEN
                                                                              9 ?J'~
                                              Assistant United States Attorney
                                               C- ·          tM .   -1\,--,_ ,_ ~ k: tlJc;.-
                                              BY= C--;;]_G
                                                         M. PRINCIPE         7
                                              Assistant United States Attorney




         EPERSON




                                          2


              Case 1:20-cr-00208-UA Document 8 Filed 06/22/20 Page 2 of 2
